 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Dequane Moore

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00171-JCM-VCF

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               EVIDENTIARY HEARING
13          v.
                                                                    (First Request)
14   DEQUANE MOORE,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Linda Mott, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Margaret W. Lambrose, Assistant Federal Public Defender, counsel for Dequane Moore, that
21   the Evidentiary Hearing currently scheduled on January 15, 2020 at 1:00 p.m., be vacated and
22   continued to a date and time convenient to the Court, with the following dates offered as
23   proposed options: January 31, 2020, February 6, 2020, February 7, 2020, February 11, 2020, or
24   February 12, 2020.
25          This Stipulation is entered into for the following reasons:
26
 1          1.     Defense counsel will be out of the jurisdiction on previously scheduled leave the
 2   week of January 6, 2020 and has a number deadlines in other cases during the week of January
 3   13, 2020.
 4          2.     The defendant is out of custody and agrees with the need for the continuance.
 5          3.     The parties agree to the continuance.
 6          This is the first request for a continuance of the evidentiary hearing.
 7          DATED this 19th day of December, 2019.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11      /s/ Margaret W. Lambrose                        /s/ Lina Mott
      By_____________________________                 By_____________________________
12    MARGARET W. LAMBROSE                            LINDA MOTT
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00171-JCM-VCF
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     DEQUANE MOORE,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the evidentiary hearing currently scheduled for

11   Wednesday, January 15, 2020 at 1:00 p.m., be vacated and continued to February 7, 2020 at

12   the hour of 10:00 am.; or to a time and date convenient to the court.
                         20thday of December, 2019.
            DATED this ___
13
14
15
                                                  UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
